cca_2016102413543241 id uilc number release date from sent monday date pm to cc bcc subject electronic signatures form_2678 examination operations has asked whether the service may accept a form_2678 employer payer appointment of agent that displays an electronic signature as we understand the proposed electronic signing procedure the enrollee will fill out the form_2678 online and sign it with a mouse or stylus the signature will be created by the person with a live signature but it will be a digital image of the actual signature the form will be mailed to the service and the vendor will maintain a digital image of the completed form it is our view that an electronic signature should only be accepted by the service when there are published guidance or irm provisions that specifically authorize use of an electronic signature for the specific form involved since there is no guidance or irm provisions authorizing the use of an electronic signature on forms we recommend that the service not accept forms signed electronically until the service authorizes its use for forms either in published guidance or in the irm it is a business decision whether to accept use of electronic signatures on any specific form as discussed more fully below although electronic signatures are legally valid the utility of using electronic signatures on specific documents or forms must be balanced against the risk of disavowal by the signer sec_6061 provides the general_rule that any return statement or other document required to be made under any provision of the internal revenue laws or regulations shall be signed in accordance with forms or regulations prescribed by the secretary although the internal_revenue_code does not define the term signature u s c sec_1 provides that a signature includes a mark when the person declaring the same intended it as such and sec_6061 provides that the service shall establish procedures for accepting signatures in digital or other electronic form the internal_revenue_code does not provide detailed rules for_the_use_of electronic signatures beyond authorizing their use in sec_6061 the use of electronic signatures in transactions involving almost all federal organizations other than the internal_revenue_service is primarily governed by the government paperwork elimination act pub_l_no div c title xvii stat codified pincite u s c a sec_3504 note west supp gpea although gpea by its terms does not apply to the internal_revenue_service see gpea its provisions are useful in analyzing the legal and policy underpinnings of the use of electronic signatures by governmental agencies gpea’s core concern is electronic documents referred to as records or electronic records and signatures that are created communicated and stored in electronic form gpea defines the term electronic signature as a method of signing an electronic message that-- a identifies and authenticates a particular person as the source of the electronic message and b indicates such person’s approval of the information contained in the electronic message gpea term that refers to the universe of all of the various methods by which one can sign an electronic record although all electronic signatures are represented digitally ie as a series of ones and zeroes they can take many forms and can be created by many different technologies it is a generic technology-neutral an electronic signature is legally equivalent to a handwritten signature and may not be denied legal effect validity or enforceability solely because it is in electronic form gpea all signatures however whether paper or electronic are subject_to challenge for other reasons such as claims of forgery lack of authority mistake or duress accordingly although electronic signatures are legally valid the utility of using electronic signatures must be balanced against the risk of disavowal by the signer in the case of signatures signed by irs employees the risk of disavowal is extremely low taxpayers or agents by contrast may challenge an electronic signature especially in the case of documents that may fix the taxpayers’ or agents’ liability and may be introduced in court proceedings documents taxpayers should either be required to sign by non-electronic means or the service should institute heightened authentication security procedures and electronic signing processes to protect the service against the risk of disavowal by the taxpayer in those cases dealing with high-risk relationship between an electronic signature a security procedure and a signing process it is important to distinguish an electronic form of signature from a security procedure and to understand the concept of a signing process that incorporates both while these concepts are all related at their core they are different and must be treated accordingly the essence of an electronic form of signature is data representing a sound symbol or process that is made or adopted by a person with the intent to sign a document 728_fsupp2d_1145 d colo holding that electronic record was not signed where the alleged signature was not executed or adopted by a person with the intent to sign the record person’s intent to associate himself to information or a reason for signing eg approving a document acknowledging receipt of information etc a security procedure by contrast is employed for among other purposes verifying that an electronic record signature or performance is that of a specific person attribution or it indicates a for detecting changes or errors in the information in an electronic record integrity security procedures help identify parties and verify the integrity of information whereas signatures associate the signer to a legally binding statement or representation security procedures can be used either inside or outside of the signing process for example in the context of a signing process a security procedure might be used to verify the signer’s identity a digital signature is a term for a technology-specific process often used to authenticate identity and or to verify the integrity of electronic records while the process is not an electronic form of signature per se notwithstanding its name it has properties that make it particularly well suited for use as an electronic form of signature where it is expressly intended for that purpose the service is already using digital signature technology for enforcement forms see eg interim guidance memorandum for electronic approval of enforcement actions sbse-05-01112-006 also note that an electronic signature may be used by the official who approves a lien release under the automated lien system see irm requests for release of lien such signatures are legally sufficient under gpea section and sec_6061 consequently if the service should make the business decision to accept electronic signatures on forms we recommend that the service adopt procedures that not only are consistent with gpea but also incorporate security procedures to protect the service from taxpayer challenges either that the taxpayer did not sign the form or that the electronic signature process is invalid accordingly for purposes of creating a valid and enforceable electronic signature the service should adopt electronic signing procedures that satisfying the following signing requirements a person ie the signer must use an acceptable electronic form of signature the electronic form of signature must be executed or adopted by a person with the intent to sign the electronic record eg to indicate a person’s approval of the information contained in the electronic record the electronic form of signature must be attached to or associated with the electronic record being signed there must be a means to identify and authenticate a particular person as the signer and there must be a means to preserve the integrity of the signed record these guidelines are consistent with those issued in office of management and budget use of electronic signatures in federal organization transactions date which was designed to assist federal organization officials in complying with the signing requirements applicable to electronic transactions should the service choose to authorize use electronic signatures on forms the appropriate internal_revenue_manual provision and form instructions should be revised to set forth the procedures under which these forms can be electronically signed please contact this office if we can be of further assistance
